417 So. 2d 802 (1982)
Ronald W. KINLAW, Appellant,
v.
UNEMPLOYMENT APPEALS COMMISSION, Appellee.
No. 81-1336.
District Court of Appeal of Florida, Fifth District.
August 4, 1982.
Ronald W. Kinlaw, pro se.
James R. Parks and Norman A. Blessing, Tallahassee, for appellee.
ORFINGER, Chief Judge.
The order of the Unemployment Appeals Commission, upholding the decision of the appeals referee which denied unemployment benefits to appellant, is affirmed.
There is substantial competent evidence to support the referee's finding that appellant was discharged for misconduct as defined in section 443.101, Florida Statutes (1981). See also Varig Brazilian Airlines v. Florida Department of Commerce, 354 So. 2d 921 (Fla.3d DCA 1978). While appellant disputed the employer's evidence on the issues of misconduct, this court cannot substitute its judgment for that of the agency on disputed issues of fact. Penez v. Florida Department of Labor and Employment Security, 377 So. 2d 806 (Fla. 3d DCA 1979).
AFFIRMED.
DAUKSCH and COBB, JJ., concur.